                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


ARTHUR CAMPBELL,                                      10-11371
             Plaintiff,
v.                                                    Magistrate Judge R. Steven Whalen
CYNTHIA GAUSE, ET AL.,

             Defendants.
                                                  /

            OPINION AND ORDER RE: POST-JUDGMENT MOTIONS

                                    I.   Background
      This prisoner civil rights case, brought under 42 U.S.C. § 1983, was tried to a jury

between October 10, 2017 and October 17, 2017. At trial, the Defendants, all employees of
the Michigan Department of Corrections (“MDOC”), were Cynthia Gause, Angela Dye,

Mark Bragg, Joslyn Conyers, Clarence Powell, Raymond Booker, Sandra Doucet, Tommy

Snipes, and Darrell Steward. Following the close of proofs, Defendants moved for
judgment as a matter of law under Fed.R.Civ.P. 50(a). The Court granted the motion as to

Defendants Booker, Snipes, and Steward. The motion was taken under advisement as to
the remaining Defendants.
      On the Plaintiff’s First Amendment retaliation claim, the jury found no cause of

action as to Defendants Gause, Bragg, Powell, Conners, and Ducett. The jurors found
Defendant Dye liable on this claim, awarding $1,500.00 in nominal damages and
$2,500.00 in punitive damages.

      On the Eighth Amendment deliberate indifference claim, the jury found Defendant
Dye liable, awarding $5,000.00 in punitive damages. It found no cause of action on this

claim as to Defendant Conyers and the other Defendants.
      On the conspiracy claim, the jurors found Defendants Dye and Conyers liable, and


                                            -1-
awarded $2,500.00 in punitive damages. They found no cause of action as to the other
Defendants.

       Following the jury verdict, and based on the jury finding no cause of action as to
Defendants Bragg, Ducett, Gause, and Powell, the Court denied these Defendants’ pre-

judgment Rule 50(a) motions as moot. The Court also denied the motion as to the First
Amendment retaliation count, the Eighth Amendment deliberate indifference count, and
the conspiracy count against Defendant Dye, and as to the conspiracy count against
Defendant Conyers.

       The parties now bring the following post-judgment motions:
       -Defendants Dye and Conyers’ Renewed Motion for Judgment as a Matter of Law

(under Rule 50(b)) and to Alter Judgment under Rule 59 [Doc. #179].

       -Plaintiff’s Motion for Judgment as a Matter of Law, or in the alternative, Motion
for a New Trial [Doc. #182].

       For the reasons discussed below, both motions will be DENIED.

                                   II.        Legal Principles

                                         A.     Rule 50(b)
       Fed.R.Civ.P. 50(b) is a procedural mechanism to renew a Rule 50(a) motion for
judgment as a matter of law after a jury verdict and entry of judgment. Unitherm Food
Sys., Inc. v. Swift-Eckrich, Inc., 546 U.S. 394, 399–400 (2006). In assessing a Rule 50(b)

motion, the Court does not weigh the evidence or assess the credibility of the witnesses.
Conwood Co. L.P. v. United States Tobacco Co., 290 F.3d 768, 781 (6th Cir. 2002).
Judgment as a matter of law “may be granted only if in viewing the evidence in the light

most favorable to the non-moving party, there is no genuine issue of material fact for the
jury, and reasonable minds could come to but one conclusion, in favor of the moving

party.” Gray v. Toshiba Am. Consumer Prods., Inc., 263 F.3d 595, 598 (6th Cir. 2001).
“Thus, while the district court has the duty to intervene in appropriate cases, the jury's


                                                  -2-
verdict should not be disturbed simply because different inferences and conclusions could
have been drawn or because other results are more reasonable.” Wheaton v. N. Oakland

Med. Ctr., 2006 WL 44163, at *2 (E.D. Mich. Jan. 6, 2006). A Rule 50(b) motion is
addressed to the court’s discretion. In re Brown, 342 F.3d 620, 626 -627 (6th Cir. 2003).

                                           B.    Rule 59
       Fed.R.Civ.P. 59(a) provides that following a jury verdict, the court may grant a new
trial “for any of the reasons for which new trials have heretofore been granted in actions at
law in the courts of the United States.” In Montgomery Ward & Co. v. Duncan, 311 U.S.

243, 251, 61 S.Ct. 189, 85 L.Ed. 147 (1940), the Supreme Court held that “motion for new
trial may invoke the discretion of the court in so far as it is bottomed on the claim that the

verdict is against the weight of the evidence, that the damages are excessive, or that, for

other reasons, the trial was not fair to the moving party.” The grant or denial of a motion
for new trial under Rule 59(a) is addressed to the court’s broad discretion, J.C. Wyckoff &

Assoc. v. Standard Fire Ins. Co., 936 F.2d 1474, 1487 (6th Cir.1991) (quoting Logan v.

Dayton Hudson Corp., 865 F.2d 789, 790 (6th Cir.1989)).

                                    III.        DISCUSSION
                           A.   Defendants’ Motion [Doc. #179]

                                       1.       Rule 50(b)
       Defendants seek relief only with regard to the Eighth Amendment deliberate

indifference claim, and their argument is premised on Napier v. Madison County, 238 F.3d
739 (6th Cir. 2001). The Defendants argue that under Napier, a prison inmate complaining
of a delay in medical treatment is required to “place verifying medical evidence in the

record to establish the detrimental effect of the delay in medical treatment to succeed.” Id.
at 742. They contend that Plaintiff “failed to present medical evidence that he was harmed

by the delay.” Defendants’ Motion, Doc. #179, Pg. ID 1654.
       First, Defendants have waived this argument by raising it for the first time in a Rule


                                                 -3-
50(b) motion. “ ‘When a party fails to raise an argument in its Rule 50(a) pre-verdict
motion, it is precluded from making a Rule 50(b) post-verdict motion on that ground.’ ”

Cranpark, Inc. v. Rogers Grp., Inc., 821 F.3d 723, 736 (6th Cir. 2016) (quoting Sykes v.
Anderson, 625 F.3d 294, 304 (6th Cir.2010)). See also Ford v. Cty. of Grand Traverse,

535 F.3d 483, 491 (6th Cir.2008)(noting the “well-established proposition that a post-trial
motion for judgment as a matter of law ‘is not available at anyone's request on an issue not
brought before the court prior to submission of the case to the jury.’ ”)(quoting Am. &
Foreign Ins. Co. v. Bolt, 106 F.3d 155, 160 (6th Cir.1997)). In their Rule 50(a) motion,

brought before the jury began its deliberations, Defendants had every opportunity to argue
the Napier issue. Their failure to do so constitutes waiver.

       In addition, Napier is inapposite. Defendants argue that Plaintiff presented no

evidence that his prescriptions expired. To the contrary, Plaintiff himself testified that the
prescriptions for Adalat, Mevacor, and an inhaler were active, and presented exhibits to

that effect. Conyers testified that inhalers never expire. At most, and as the Court noted in

its opinion denying the Rule 50(a) motion [Doc. #175], there was conflicting evidence as
to whether the prescriptions had expired:

       “The jury was also presented with evidence that would reasonably support
       both the objective and subjective prongs of an Eighth Amendment deliberate
       indifference claim against Defendant Dye. See Farmer v. Brennan, 511 U.S.
       825, 834 (1994); Comstock v. McCrary, 273 F.3d 693, 702 (6th Cir.2002).
       Plaintiff testified as to shortness of breath and chest pains, and presented
       documentary evidence as to the medications he received, his long-term
       pulmonary condition, and the pulmonary and hypertension diagnoses,
       supporting the jury’s finding that Plaintiff suffered from a serious medical
       need, and that Defendant Dye was aware of his conditions. Intentionally
       depriving Plaintiff of his medications and inhaler (again, there was
       conflicting evidence as to whether the prescriptions were expired) is
       sufficient to support a finding of deliberate indifference.”
       Moreover, in the Joint Final Pretrial Order [Doc. #151], the parties stipulated that

“Plaintiff has been in the chronic care clinic for over fifteen (15) years due to his
hypertension, high cholesterol and asthma.” All this is significant because where there has

been a diagnosis and medication has been prescribed, the Napier requirement of “verifying

                                              -4-
medical evidence” is inapplicable. In Taylor v. Boyd, 2008 WL 3852184, at *11 (W.D.
Tenn. Aug. 15, 2008), which also involved the confiscation of asthma medication, the

Court held:
       “Because Plaintiff's asthma was diagnosed by a physician, and medication
       was prescribed to treat it, he suffered from a serious medical need at the time
       of the events in question. See, e.g., Saylor v. O'Dea, No. 96–6685, 1997 WL
       693065, at *1 (6th Cir. Oct. 31, 1997); McLain v. Secure Care, Inc., No.
       04–73744, 2007 WL 1219048, at *3 (E.D.Mich. Apr. 24, 2007).
       In Blackmore v. Kalamazoo Cty., 390 F.3d 890, 898 (6th Cir. 2004), the Sixth
Circuit held that “Napier does not apply to medical care claims where facts show an

obvious need for medical care that laymen would readily discern as requiring prompt
medical attention by competent health care providers.” With regard to asthma, the Court

in Taylor v. Boyd held:

       “Regardless of whether any of the defendants had previous knowledge that
       Plaintiff suffered from asthma, a layperson would be aware that asthma is a
       serious condition that is sometimes treated with inhalers and that medication
       that has been prescribed by a physician should not be confiscated.” Taylor v.
       Boyd, at *11 .

       Because Defendants have waived the Napier issue, and because that issue lacks
merit in any event, their motion under Rule 50(b) will be denied.

                                        2.   Rule 59
       In the Rule 59 portion of their motion, Defendants seek remittitur of the damages
award, arguing that “[p]unitive damages cannot be awarded unless the jury had found that

the plaintiff was injured.” Motion, Doc. #179, Pg. ID 1659. With regard to the Eighth
Amendment deliberate indifference claim and the conspiracy claim, the jury awarded
punitive damages, but no compensatory damages.

       Defendants hang their hats on a 1998 decision of the Alabama Supreme Court, Life
Ins. Co. of Georgia v. Smith, 719 So.2d 797 (Ala. 1998). However, this case having arisen

in the State of Michigan, it is Sixth Circuit precedent that controls. Contrary to the
Alabama case, the Court in Walker v. Bain, 257 F.3d 660, 674 (6th Cir. 2001), held:


                                             -5-
       “We also note that it was not inconsistent for the jury to conclude that
       defendants’ conduct was malicious enough to justify punitive damages, but
       that [plaintiff] suffered no actual, conpensable injuries as a result. In civil
       rights cases, punitive damages may be awarded in the absence of a
       compensatory award.” (Emphasis added).
See also Lodise v. Lodise, 9 F.3d 108 (6th Cir. 1993)(affirms punitive damage award

where jury awarded no compensatory damages); Paciorek v. Michigan Consol. Gas Co.,
179 F.R.D. 216, 220-22)(E.D. Mich. 1998) (declining to vacate punitive damages award
even though the jury did not award compensatory or nominal damages); Boothe v. TRW
Credit Data, 557 F.Supp. 66 (S.D.N.Y.1982) (no actual damages; $15,000 punitive

damages); Curtis v. Loether, 415 U.S. 189, 190–91 (1974)(in a case brought under Title
VIII of the Civil Rights Act of 1968, Court affirms grant of punitive damages in the

absence of compensatory damages).

       A Court cannot remit the jury's damage award unless it is (1) beyond the range
supportable by proof; (2) so excessive as to shock the conscience; or (3) the result of a

mistake. See Gregory v. Shelby County, 220 F.3d 433, 443 (6th Cir.2000). Here, the jury in

this prisoner civil rights action awarded $5,000.00 in punitive damages in the Eighth
Amendment claim and $2,500.00 punitive damages in both the First Amendment

retaliation and the conspiracy claim.1 These are hardly staggering amounts, given that this
case involved violations of the constitutional rights of a plaintiff who, as a prison inmate,
does not have the choices or freedoms of an individual in free society, particularly with

regard to medical treatment possession of property. One of the purposes of punitive
damage awards is to deter unlawful conduct, and reducing or eliminating the modest
award in this case would tend to “encourage bad behavior by prison officials and would

discourage settlement in litigation because it would tell prison officials that they could
violate prisoners’ rights on the cheap.” Siggers-El v. Barlow, 433 F.Supp.2d 811, 819


        1
         It does not appear that Defendants are contesting the punitive damages awards in
the retaliation or the conspiracy claims. In any event, I find that those awards were
reasonably based on the evidence at trial.
                                              -6-
(E.D. Mich. 2006).
       The punitive damages awards in this case do not shock the conscience, and were

well-supported by the evidence. Defendants’ Rule 59 motion will be denied.

                              B.   Plaintiff’s Motion [Doc. #182]
       Plaintiff has filed a motion for new trial under Fed.R.Civ.P. 59(a), (1)arguing that
the Court erred in granting Defendants Booker, Snipes, and Steward’s pre-verdict Rule
50(a) motion; and (2) challenging the jury’s verdict of no cause of action as to Defendants
Powell, Gause, Ducett, and Bragg on all counts, and no cause of action as to Defendant

Conyers on the retaliation and deliberate indifference counts.
       Where a Rule 59 motion asks a court to set aside or modify a jury verdict that was

grounded in properly admitted evidence, a court must proceed cautiously, with due

deference to the parties’ Seventh Amendment right to a jury trial. In Duncan v. Duncan,
377 F.2d 49, 54 (6th Cir.1967), the Sixth Circuit cautioned:

       “Where no undesirable or pernicious element had occurred or been
       introduced into the trial and the trial judge nonetheless grants a new trial on
       the ground that the verdict was against the weight of the evidence, the trial
       judge in negating the jury's verdict has, to some extent at least, substituted
       his judgment of the facts and the credibility of the witnesses for that of the
       jury. Such an action effects a denigration of the jury system and to the extent
       that new trials are granted the judge takes over, if he does not usurp, the
       prime function of the jury as the trier of facts.”

(quoting Lind v. Schenley Indus., Inc., 278 F.2d 79, 90 (3d Cir.1960) (en banc)).
Likewise, the Sixth Circuit in Denhof v. City of Grand Rapids, 494 F.3d 534, 543-44 (6th
Cir.2007), recently stated:

       “In considering a motion for a new trial on the ground that the verdict is
       against the weight of the evidence, the court is not to set aside the verdict
       simply because it believes that another outcome is more justified.... The
       court is to accept the jury's verdict if it is one which reasonably could have
       been reached.... To put it more succinctly, this court will overturn a grant of
       a motion for a new trial on the basis that the verdict was against the weight
       of the evidence where it is clear that the jury verdict was reasonable.”
       (Citations and internal quotes omitted).
       Plaintiff attaches weight to the fact that Defendants Booker, Stewart, and Snipes


                                              -7-
survived summary judgment. That decision was made, however, before any evidence was
presented at trial. The evidence at trial, discussed on the record during the Defendants’

Rule 50(a) motion, showed no personal involvement of these three Defendants in the
alleged violations. Lisa Jones’ testimony regarding her knowledge as to when Plaintiff

would be transferred has no bearing on the question of the personal involvement of these
Defendants.
       As to the jury’s verdict, the Plaintiff in effect argues that there was an alternative
conclusion that the jury could have reached based on this record. Even if this were true,

the verdict was reasonable, and it is not for the Plaintiff or this Court to substitute its own
view of the evidence for that of the jury. The Plaintiff speculates that ‘[i]n spite of the

Court’s instructions to the jury that they should not factor in Booker, Stewart, and Snipes

removal as defendants during their deliberations,” the absence of those Defendants set of a
“domino effect” that led to a “compromise verdict.” Plaintiff’s motion [Doc. #182], Pg. ID

1745. First, it is presumed that jurors follow the Court’s instructions, Bruton v. United

States, 391 U.S. 123, 135 (1968). Secondly, the proposition that this jury engaged in some
sort of compromise is pure speculation, as is the Plaintiff’s belief that the jury was

“confused.” The salient question in a Rule 59(a) motion is whether the verdict was
reasonable and whether it was based on the evidence presented at trial. The jurors filled
out a 25-page verdict form, agreed to by all parties, that detailed the elements they would

have to find for each Defendant on each count [Doc. #174]. The jurors were polled, and
the verdict was unanimous. That these jurors found some Defendants liable and some
Defendants not liable reflects a split verdict based on a careful and rational assessment of

the evidence, not a compromise verdict. Plaintiff’s Rule 59(a) motion will be denied.

                                   IV.    CONCLUSION
       Accordingly,
       Defendants’ Renewed Motion for Judgment as a Matter of Law (under Rule 50(b))


                                              -8-
and to Alter Judgment under Rule 59 [Doc. #179] is DENIED.
       Plaintiff’s Motion for Judgment as a Matter of Law, or in the alternative, Motion

for a New Trial [Doc. #182] is DENIED.
       IT IS SO ORDERED.

                                          s/R. Steven Whalen
                                          R. STEVEN WHALEN
                                          UNITED STATES MAGISTRATE JUDGE
Dated: March 31, 2019




                             CERTIFICATE OF SERVICE
       I hereby certify on March 31, 2019 that I electronically filed the foregoing paper with
the Clerk of the Court sending notification of such filing to all counsel registered
electronically. I hereby certify that a copy of this paper was mailed to non-registered ECF
participants on March 31, 2019.

                                                         s/Carolyn M. Ciesla
                                                         Case Manager for the
                                                         Honorable R. Steven Whalen




                                             -9-
